The opinion of the court was delivered by
Fenner, J.
The facts, so far as it is necessary to state them, are that in a certain suit pending before a city court, and which was confessedly appealable to the Civil District Court, the cast defendant applied to the city court for a suspensive appeal; which the latter court denied on the ground that the delay allowed by law for a suspensive appeal had expired. Said defendant then applied to the Civil District Court, vested with appellate jurisdiction over the cause, for writs of mandamus, prohibition and certiorari in order to compel the granting of the suspensive appeal and to restrain the execution of the judgment. The respondents in that case filed sundry exceptions, none of which impugned the jurisdiction of the District Court, except the following: “thatthe said Civil District Court was without jurisdiction to grant the writs and relief prayed for, the First City Court never having divested itself of its jurisdiction in the suit of Rocchi vs. Denman and said Civil District Court not being vested with supervisory control over any inferior court; the exclusive control and supervisory jurisdiction over all inferior courts being vested by Art. 90 of the Constitution in the Supreme Court, and it alone can issue the writs prayed for.” The other exceptions were merely corollaries of the above, or went to the merits of the proceeding.
The Civil District Court overruled the exceptions and granted the relief prayed for by the applicant for the writs.
Thereupon, the relator in this case, averring that in his action aforesaid the respondent judge had acted in violation of law and of petitioner’s rights and had exceeded the bounds of his authority and jurisdiction, applies to this court for writs of certiorari and pro*534hibition and for a decree thereunder annulling his judgment and prohibiting its execution.
The respondent judge answers that his proceedings were regular and in the exercise of jurisdiction conferred on the Civil District Court by the Constitution and laws of the State.
The exception filed to the jurisdiction of the District Court has no merit. The writs were issued in aid of its undisputed appellate jurisdiction over the cause involved and under express authority of the law. C. P. 130, 838 to 843, 847 to 892, 877 and 878; State ex rel. Hirsch vs. Judge, 39 An. 97; State ex rel. Gas Light Co. vs. Judge, 37 An. 285.
We have already disposed of the precise question in a ease appeal-able to the Circuit Court of Appeals where aSsimilar application was made directly to the supervisory jurisdiction of this court, and we said: “It is apparent that under the provisions'of Art. 104 of the Constitution,which vests the Circuit Courts of Appeal with the power to issue writs of mandamus, prohibition and certiorari in aid of their appellate jurisdiction, the Circuit Court of Appeals to which the case is appealable not only is competent, but is the only court having jurisdiction to hear and determine the question.” State ex rel. Sample vs. Judge, 43 An. 936.
It being thus made clear that the respondent acted in the exercise and within the bounds of jurisdiction conferred by law, we can not consider the charges of error in his construction and application of the law without violating those conservative rules which we have laid down as governing the exercise of our supervisory jurisdiction and to which we have consistently adhered ¡from the organization of the court under the Constitution of 1879.
In a late case this court used the following language, every word of which is applicable to the instant case: *535shall establish one of three things, viz.: either (1) that the proceedings are inf ected with some fatal irregularity rendering them absolutely yoid, such as want of citation or refusal of a hearing, and the like; or (2) that the jurisdiction did not belongto the court which assumed it, but to a different court; or (3) that the cause is of a nature jurisdiction of which is denied to any court, because not within the limits of judiciary power.” State ex rel. Patton vs. Judge, 40 An. 394.
*534“ It is to be borne in mind that the proceeding now before us is not an appeal, and vests us with no appellate jurisdiction over the case, under which we may review questions merely affecting the correctness of the judgment. The application invokes the exercise of our supervisory jurisdiction exclusively, and in considering it we must be guided and controlled by those rules and limitations which have been formulated and fixed by the laws of the State and the jurisdiction of this court. To obtain the relief sought herein under the writs of certiorari and prohibition, these rules imperatively require that relator
*535The above is but a summary of the doctrine which has been reiterated in so many eases that there is nota volume of the reports from 1880 to the present day which does not contain numbers of them.
We have, under all circumstances, firmly resisted the temptation to break down the distinction between our appellate and our supervisory jurisdiction obviously contemplated by the Constitution and always recognized by us. For if we are to correct mere errors, whether as to law or fact, committed by inferior courts in the exercise of undisputed jurisdiction, no reason would remain for the distinction made in the Constitution. Thus we said in another case: “Conceding arguendo that their order is a flagrant violation of law, an outrageous usurpation of authority, and works an irreparable injury to this relator, we are still met with the proposition that the judgment was rendered in the exercise of their uncontested appellate jurisdiction, and is therefore final. An attempt on our part to review their rulings under an application for prohibition would involve us in an attempt to assume appellate jurisdiction over that tribunal, a jurisdiction which is not conferred to us, and which we must decline to assume. To hold otherwise would enlarge the jurisdiction of this court so as to embrace every conceivable suit before every court, and nullify practically the article of the Constitution which defines our jurisdiction. * * v The powers vested in this court under its supervisory jurisdiction are of a very delicate nature; and we have repeatedly held that we would not exercise them so as to infringe upon the independence of inferior courts in the legitimate exercise of their jurisdictio.n.” Brown vs. Ragland, 35 An. 838.
Out of innumerable cases to the same effect we cull the following: 32 An. 219, 549, 553, 1222; 33 An. 256, 378; 35 An. 1101, 1164; 36 An. 481; 37 An. 120; 38 An. 377, 921, 264; 40 An. 1, 393; 41 An. 577; 42 An. 1089, 1190; 43 An. 825, 380, 936, 1185, 1193.
Applying the above well settled principles to tlrs case we find:
1. There is no dispute that the ease in which the respondent judge acted was one within the appellate jurisdiction of his court.
*5362. There can be no dispute that he had jurisdiction to entertain, hear and determine, applications for writs of mandamus and prohibition and certiorari, when invoked in aid of his appellate jurisdiction.
3. There is no serious contention that his proceedings were not faultlessly regular — the complaints made on that score being too frivolous to require mention.
Absolutely nothing else remains to support the present application except the charge that the judge’s rulings upon questions of law submitted to him was erroneous. But the law confers upon us no appellate jurisdiction over the case, and therefore, we decline to review and correct mere errors however glaring.
Such action would be inconsistent with the very nature of the relief accorded under our supervisory jurisdiction and invoked in this very case, which is not to amend, reverse or affirm the judgment attacked, but to pronounce it ab origine null, void and of no effect. The judgment may have been erroneous, but being rendered on regular proceedings and in the exercise of jurisdiction conferred by law, it unquestionably possesses every element of an intrinsically valid judgment.
It is, therefore, ordered and decreed that the provisional orders herein issued be vacated, and that the writs applied for be denied.
McEnery, J., concurs and Breaux, J., concurs in the decree with separate reasons.